Citation Nr: 0716176	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  97-33 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for malaria.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which denied the veteran's 
claims for increased ratings for residuals of shell fragment 
wounds to the right upper back and shoulder, Muscle Groups I 
and II, the right calf, Muscle Group XI, the right buttock, 
Muscle Group XVII, the right chest wall with retained foreign 
body, and to the neck, Muscle Group XXIII, with traumatic 
arthritis and scars, each evaluated as 20 percent disabling; 
for residuals of a shell fragment wound to the left leg, 
Muscle Group XI, evaluated as 10 percent disabling; increased 
(compensable) ratings for malaria, for residuals of shell 
fragment wounds to the lumbar area and the left popliteal 
area, and for a thoracotomy scar; and also denied entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  The veteran disagreed with the 
denial of all of these claims in November 1997 and perfected 
a timely appeal on these issues in December 1997.

In a January 2000 decision, the Board remanded the veteran's 
claims for an increased (compensable) rating for malaria, an 
increased rating for residuals of a shell fragment wound to 
the right chest wall with retained foreign body, and for TDIU 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.  The Board 
denied the veteran's other increased rating claims for 
residuals of shell fragment wounds in areas other than the 
right chest wall with retained foreign body.  In an April 
2002 decision, the United States Court of Appeals for 
Veterans Claims (Veterans Court) vacated and remanded the 
Board's January 2000 denial of the veteran's increased rating 
claims for residuals of shell fragment wounds in areas other 
than the right chest wall with retained foreign body.  

In an October 2002 decision, the Board denied the veteran's 
claim for an increased (compensable) rating for malaria.  

In a March 2003 rating decision, the RO granted the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD), to 100 percent disabling effective July 17, 
2001 (the date that VA received this claim), granted 
entitlement to special monthly compensation due to housebound 
status from July 17, 2001, and established eligibility for 
Dependents' Educational Assistance (DEA) benefits effective 
July 17, 2001.  The RO also denied entitlement to special 
monthly compensation due to aid & attendance.  The veteran 
was notified of this decision in April 2003.  The veteran 
disagreed with the effective date for the 100 percent 
evaluation for PTSD in April 2003, and perfected a timely 
appeal on this issue in September 2003.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with the award of special monthly compensation; 
thus, an issue with respect to special monthly compensation 
is not in appellate status.

In a December 2003 decision, the Board remanded the veteran's 
claims for residuals of shell fragment wounds to the right 
upper back and shoulder, Muscle Groups I and II, the right 
calf, Muscle Group XI, the right buttock, Muscle Group XVII, 
and to the neck, Muscle Group XXIII, with traumatic arthritis 
and scars to the RO/AMC.

In an October 2004 rating decision, the RO granted the 
veteran's increased rating claim for residuals of a shell 
fragment wound to the right upper back and shoulder, Muscle 
Groups I and II, assigning a 20 percent rating under Muscle 
Group II and a separate 10 percent rating under Muscle 
Group I, effective July 3, 1997 (the date of VA treatment 
records showing increased symptoms).  The RO also denied the 
veteran's increased rating claims for residuals of shell 
fragment wounds to the right calf, Muscle Group XI, the right 
buttock, Muscle Group XVII, and to the neck, Muscle 
Group XXIII, with traumatic arthritis and scars.  The veteran 
was notified of this decision in November 2004.

In a January 2005 decision, the Veterans Court vacated and 
remanded the Board's October 2002 decision denying an 
increased (compensable) rating for malaria.

In a November 2005 decision, the Board remanded the veteran's 
increased (compensable) rating claim for malaria to the 
RO/AMC.  The Board also granted the veteran's increased 
rating claims for residuals of a shell fragment wound to the 
right upper back and shoulder, Muscle Groups I and II, to 
30 percent disabling prior to July 3, 1997, and for residuals 
of a shell fragment wound, Muscle Group XX, lumbar region, to 
20 percent disabling.  The Board granted a separate 
10 percent rating for residuals of a shell fragment wound 
scar to the left calf.  The Board also assigned an earlier 
effective date of March 2, 2001, for the 100 percent 
evaluation for PTSD, and granted entitlement to TDIU prior to 
March 2, 2001.  The Board denied the veteran's increased 
rating claims for residuals of shell fragment wounds to the 
right calf, Muscle Group XI, the right buttock, Muscle 
Group XVII, the left leg, Muscle Group XI, the neck, Muscle 
Group XXIII, with traumatic arthritis and scars, right chest 
wall (or hemopneumothorax) with retained foreign body, the 
lumbar area, the left popliteal area, and for a thoracotomy 
scar.

In a December 2005 rating decision, the RO granted the 
veteran's claim for service connection for residuals of a 
shell fragment wound to the left calf, to 10 percent 
disabling effective November 4, 1996 (the date that VA 
received this claim), granted the veteran's increased rating 
claims for residuals of a shell fragment wound to the low 
back, Muscle Group XX, to 20 percent disabling effective 
November 4, 1996, and for residuals of a shell fragment wound 
to the right upper back and shoulder, Muscle Groups I and II, 
to 30 percent disabling effective from November 4, 1996, to 
July 3, 1997.  The RO also assigned an earlier effective date 
of March 2, 2001, for the 100 percent evaluation for PTSD, 
granted a TDIU effective November 4, 1996, and assigned an 
earlier effective date of November 4, 1996, for eligibility 
for DEA benefits.  The veteran was notified of this decision 
in March 2006.  There is no subsequent correspondence from 
the veteran expressing disagreement with this decision; thus, 
issues relating to increased ratings for residuals of a shell 
fragment wound to the low back, Muscle Group XX, the right 
upper back and shoulder, Muscle Groups I and II, an earlier 
effective date than March 2, 2001, for the 100 percent 
evaluation for PTSD, the grant of TDIU, and an earlier 
effective date than November 4, 1996, for eligibility for DEA 
benefits are not in appellate status.

In February 2006, the veteran's representative notified VA 
that he was terminating his power of attorney with the 
veteran.


FINDING OF FACT

The veteran's service-connected malaria has been quiescent 
for decades; it is not currently active, symptomatic, or 
manifested by any residuals or functional impairment.




CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.31, 4.88b, Diagnostic Code 6304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the 
Veterans Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim; the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, proper 
VCAA notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  Pelegrini II, at 119-20.  Here, the RO was unable to 
comply with Pelegrini II because the October 1997 rating 
decision that is the subject of this appeal was issued prior 
to the enactment of the VCAA.  Pursuant to the Board's 
November 2005 remand, the veteran and his representative were 
provided with VCAA notice in a March 2006 letter.  This 
letter also provided them with notice of the Dingess 
requirements.  To the extent that there was any timing 
deficiency with the notices provided to the veteran in this 
case, the currently appealed claim was subsequently 
readjudicated in a supplemental statement of the case (SSOC) 
issued in January 2007.  The United States Court of Appeals 
for the Federal Circuit has held that timing-of-notice errors 
can be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) ("The Federal Circuit specifically mentioned 
two remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini II, at 122-24 
("proper subsequent VA process" can cure error in timing of 
notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the January 2007 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was offered the opportunity to testify in support of 
his claims at a Board hearing, although he declined to do so.  
The veteran notified VA in March and June 2006 that he had no 
further information or evidence to present in support of his 
claim.  Pursuant to the Board's November 2005 remand, the 
veteran also was provided with an October 2006 VA infectious, 
immune, and nutritional disabilities examination, which 
showed no active or symptomatic malaria.  The evidence is 
adequate to resolve this claim; there is no duty to provide 
another examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Factual Background

The veteran's service medical records disclose that he was 
treated for malaria while on active duty from December 1969 
to January 1970. An RO decision in June 1972 granted service 
connection and assigned a noncompensable rating for malaria.  
It has been rated zero percent since that time.

Review of VA treatment records are negative for any 
complaints or clinical findings related to malaria.

On VA examination in December 2000, the veteran reported 
that, since service, he has had an occasional fever and there 
was one period where he experienced some weight loss, 
although he regained the weight.  He gave no further history 
of symptoms of malaria or infectious disease.  There also was 
no history of anorexia or anemia.  There were no signs of 
malnutrition.  Test results showed a slightly elevated 
monocytes count but were otherwise normal.  The VA examiner 
diagnosed a history of malaria while on active duty with no 
sequelae.

Pursuant to the Board's November 2005 remand, the veteran 
received another VA medical examination in October 2006.  The 
VA examiner stated that she had reviewed the veteran's claims 
file and medical records.  The veteran reported being treated 
for malaria while on active service in Vietnam.  "He says he 
thinks that he has problems from the malaria still."  He 
complained of recurring night sweats, right-sided abdominal 
pain, and weight fluctuations, and denied any treatment for 
malaria since service.  Review of the veteran's service 
medical records showed that he had been hospitalized for 
falciparum malaria between December 27, 1969, and January 10, 
1970, with symptoms including moderate malaise and weight 
loss.  The veteran denied any current cardiac, respiratory, 
neurologic, psychiatric, eye, or ear symptoms.  He 
experienced mild aching pain in the right abdomen on a weekly 
basis.  He denied any swollen, stiff, or painful joints.  The 
VA examiner stated that the veteran's malaria was not subject 
to periods of exacerbations or remissions, mouth ulcers, or 
generalized edema.  

Physical examination showed that the veteran was overweight 
with no malnutrition, anemia, renal damage, history of 
relapses, splenomegaly, hepatomegaly, mental changes, 
seizures, or non-specified parasitic disease.  The VA 
examiner stated that the veteran's malaria was not currently 
present, active, or still in the convalescence period.  There 
was no jaundice or anasarca.  A computerized tomography (CT) 
scan of the veteran's abdomen was unremarkable.  The veteran 
had a normal liver function test and an unremarkable blood 
count.  The VA examiner stated that there was no active or 
symptomatic malaria and that the veteran's falciparum malaria 
was a form of malaria that did not have parasites develop in 
the liver and there were no cases of later relapse, as the 
veteran asserted.  The VA examiner concluded that the 
veteran's claimed symptoms were not caused by or a result of 
active or symptomatic malaria.  This examiner also concluded 
that the veteran did not have active or symptomatic malaria 
and noted that he had a normal liver and spleen.  The 
diagnosis was prior treatment for falciparum malaria with no 
active disease and no effect on the activities of daily 
living.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a zero percent 
evaluation, a zero percent evaluation is assigned when the 
required residuals are not shown.  38 C.F.R. § 4.31 (2006).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although medical 
reports must be interpreted in light of the whole recorded 
history, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Malaria is rated as 100 percent disabling if the disease is 
active.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Residuals 
such as liver or spleen damage are to be rated under the 
appropriate diagnostic code for that system.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2006).

The Board finds that the preponderance of the evidence is 
against an increased (compensable) rating for malaria.  The 
medical evidence does not show that the veteran's malaria has 
been active for decades.  There also is no medical evidence 
of any current residuals of malaria.  In October 2006, the VA 
examiner specifically concluded that the veteran's claimed 
symptoms of night sweats, abdominal pain, and weight changes 
were not caused by or the result of his documented in-service 
malaria.  The VA examiner also stated that, despite the 
veteran's assertions, his form of malaria did not result in 
parasites that lay dormant in the liver and was not subject 
to relapses years after treatment.  Under the schedular 
criteria, inactive malaria with no residuals, such as in this 
case, warrants a noncompensable rating.  Id.  Accordingly, an 
increased (compensable) rating for malaria is not warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased (compensable) rating for malaria 
is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


